Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Supplemental 
Notice of Allowance
This supplemental notice of allowance serves to supplement, and not replace, the notice of allowance issued on December 15, 2021. This supplemental notice of allowance now makes evident the consideration of the IDS documents filed.

Allowable Subject Matter
The amended claims 1-11 and 21-25 filed on October 31, 2018 continue to be allowed.

IDS
The IDS documents dated 10/31/2018 and 3/18/2019 have been considered.


Reasons for Allowance
The reasons for allowance issued on December 15, 2021 continues to stand. The following is a repeat of that reasoning: No prior art could be found to teach all the claimed limitations. In particular, no prior art could be found to teach the claimed approach to providing block chain transactions based on Ethereum by utilizing a master node, a plurality of backup nodes, a smart contract deployed in a block chain, block hash value, and three stages of certificates, all together. 
The claimed invention involves a block chain system based on Ethereum comprising a master and a plurality of backup nodes. The master node is configured to receive a transaction request 
The closest reference found was Fisher (US Patent No: 5,214,702). Fisher teaches a public key/signature cryptosystem with signature certification. Fisher does teach the use of certificates, hashing values and three levels of certificates. However, these three levels of certificates are directed more towards authority levels as opposed to the claimed invention’s three stages of certifications. Nor are Fisher’s hashes implemented on blocks of a block chain. And most importantly, while Fisher mentions block chain, Fisher’s invention is not directed towards utilizing hashing and three stages of certification on blocks of a block chain (far be it an Ethereum block chain). As such, Fisher fails to qualify as applicable prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP CHEA can be reached on (571) 272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AZIZUL CHOUDHURY/Primary Examiner, Art Unit 2456